Dear Speaker DeWitt:
You have requested an opinion from our office regarding the liability of physicians providing gratuitous health care in accordance with La.R.S. 9:2799.5.  The limitation of liability La.R.S. 9:2799.5 provides is contingent on several factors.  If a physician ("health care provider") and the medical clinic ("community health care clinic") are in compliance with the factors listed below, then La.R.S. 9:2799.5 does provide a limitation of liability.  The necessary factors are:
  1) The health care provider must, in good faith, render health care services in a community health care clinic or pursuant to an arrangement with a community health care clinic providing that such services will be rendered at the offices of a health care provider.
  2) The person receiving health care services from the health care provider must be on notice of this limitation of liability.  The notice must minimally read: "NOTICE — If you are injured here because of things we do or fail to do, you do not have the same legal recourse as you would have against other health care providers."  This notice must be posted and distributed to each person receiving health care services according to La.R.S. 9:2799.5(2).
  3) The health care provider and community health care service provide or arrange for healthcare services to a person who qualifies under La.R.S. 9:2799.5(B)(3).
  4) The health care provider does not commit acts of gross negligence or willful or wanton misconduct.
If a health care provider renders services in compliance with the above factors, then the health care provider is protected by La.R.S. 9:2799.5
and is not liable for civil damages that may result from such care.
It should be noted that under section B(3) of the statute, a community health care clinic shall not provide or arrange health care services to any patient enrolled under a public entitlement program such as Medicaid, Louisiana Children's Heath Insurance Program or Medicare. The limitation of liability provided by the statute does not apply to any services rendered to any patient already enrolled in such a program.
It is therefore the opinion of this office that health care providers complying with the above mentioned factors fall under the protection of La.R.S. 9:2799.5 and will not be liable for civil damages that result from such care.
I trust the above sufficiently answers your questions.  Please do not hesitate to contact our office for further assistance.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CHARLES H. BRAUD JR. Assistant Attorney General
RPI/CHB:mjb
Date Released:  August 14, 2002